3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response of 5/3/22 has been received. Claims 2, 8, and 10 are amended, and claims 13-16 are newly submitted. Claims 1-16 are pending. 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8: line 3- “a shoulder harness worn about the shoulders of a user” should be revised to recite --a shoulder harness configured to be worn about the shoulders of a user-- and line 6: “the flex rod providing a resistance” should be revised to recite --the flex rod configured to provide a resistance--.  
Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Varteressian (U.S. 3,873,996) in view of Blecherman et al. (U.S. 2017/0188647). Varteressian discloses the invention substantially as claimed. Varteressian teaches a helmet stabilization apparatus, comprising: a helmet mount (mount is the housing surrounding track 20) configured for attachment to/attached to a posterior portion of a football helmet/helmet shell 12; a base mount 19’ configured for attachment to/attached to a shoulder harness worn about the shoulders of a user and to a shoulder harness shoulder pad assembly 16; and a flex rod 32 having a first end (first end connects to 34) and a second end (second end received by socket 22 and bracket 19’), the flex rod 32 interconnectable between the helmet mount and the base mount. Note that the protector apparatus is disclosed in col.3, line 2 as a sports helmet such that Varteressian’s helmet is considered as suitable for use as a football helmet. Varteressian teaches a protrusion 34 extending from a first end of the flex rod 32; and a keyed slot 20 defined in a surface of the helmet mount, wherein the protrusion 34 is dimensioned to be releasably retained within the keyed slot (Embodiment of Figure 9 and 10, starting at col.2, line 63 and continuing through col.3, line 10) and a socketed coupling between a second end of the flex rod and the base mount wherein the socketed coupling comprises: a ball 30 disposed at the second end of the flex rod 32; and a socket 22 configured to releasably receive the ball 30 on the base mount 19’. The socketed coupling comprises an arcuate slot 25 laterally disposed across the base mount. The arcuate slot 25 is shown in Figure 2 and 7 and the slot extends laterally and is disposed over the base mount 19’ such that the arcuate slot is considered as laterally disposed across the base mount. Varteressian’s flex rod 32 extends between the slot 25 and slot 20 and supports the movement of the tracker 34 and ball 30 against impact absorbers 44,24 and is expected to function to provide a resistance to an extension or compression sequence responsive to contact to some degree. However, Varteressian doesn’t explicitly teach the flex rod, when interconnected between the helmet mount and the base mount, as functioning to provide a resistance to an extension or a compression sequence responsive to a contact imparted on the helmet. It is noted that the claims don’t provide further details as to a material composition of the flex rod. Blecherman teaches an equivalent flex rod 2 extending vertically between the helmet and shoulder pad that is disclosed as functioning to resist elongation or compression along the vertical axis when impacted (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Varteressian’s flex rod such that it can function to provide a resistance to an extension or a compression sequence responsive to a contact imparted on the helmet since Varteressian’s helmet device is intended to protect against impacts while allowing for turning and twisting of the head within safe limits.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Varteressian in view of Blecherman as applied to claim 13 above, and further in view of Metts (U.S. 11,045,710). Varteressian discloses the invention substantially as claimed. However, Varteressian doesn’t teach the socketed coupling further comprises a quantity of an oobleck fluid carried within the socketed coupling, the oobleck fluid formulated to permit movement of the flex rod in the socketed coupling responsive to a user’s voluntary head movement and a substantially rigid connection responsive to an impact imparted on the helmet. Metts teaches that it is known in the art to provide a helmet stabilizing system formed by members 106,108 connected to a helmet at one end and connected to shoulder pads at an opposing end, the members including an oobleck fluid (considered as equivalent to a dilatant fluid) such that the fluid stiffens upon receipt of an impact and transfer of the impact force from the helmet to the members 106,108. One of ordinary skill could have looked to this teaching of Metts in order to improve Varteressian’s helmet stabilization structures in the same manner, by providing oobleck fluid to a particular portion of the structures including the socket coupling such that the impact force is absorbed by the socketed coupling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Varteressian’s socketed coupling such that it comprises a quantity of an oobleck fluid carried within the socketed coupling responsive to an impact imparted on the helmet in that Meets teaches oobleck fluid known as a force-bearing element that stiffens upon receipt of an impact. 
Allowable Subject Matter
Claims 2-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant’s remarks of 5/3/2022 have been considered.  Applicant submits that the structure and function of the present invention are distinctly different from those disclosed in Varteressian. Applicant specifically points to the control arm 32 as not equivalent to the claimed flex rod function (in agreement with the examiner’s analysis), and further submits that the Office’s reliance on Blecherman et al. as teaching the claimed function of the flex rod “when interconnected between the helmet mount and the base mount providing a resistance to an extension or a compression sequence responsive to a contact imparted on the helmet” is expressly contradicted by the disclosure of Blecherman et al. In support of this position, Applicant submits that Blecherman’s vertical extension 2 (indicated by the office action as “flex rod 2” equivalent to the claimed flex rod) “resists elongation or compression along the vertical axis when impacted but undergo flexure displacement in any lateral direction, followed by shape recovery after impact” (abstract).  There are no further details provided regarding applicant’s assertion that the prevent invention’s structure is distinctly different from that of Varteressian. 
The examiner disagrees with applicant’s analysis of the structure indicated by the examiner as the flex rod of Blecherman. It appears that the applicant’s position is that the recitation of “flex rod” sets forth a particular flex property for the rod; however, the recitation is not interpreted in this manner in that the claim doesn’t provide further details of properties or composition of the flex rod.  The limitation recited in claim 1 and currently at issue is as follows: “the flex rod, when interconnected between the helmet mount and the base mount providing a resistance to an extension or compression sequence responsive to a contact imparted on the helmet.”  Blecherman’s extension/flex rod is analagous to the claimed invention in that it is positioned and structured to act as a support for the helmet and is fixed at its opposing ends, one end fixed to the helmet and one end fixed to the shoulder harness. The flex rod is described in the Abstract as follows: “The vertical extension resists elongation or compression along the vertical axis when impacted, but undergo flexure displacement in any lateral direction, followed by shape recovery after impact.”  It’s noted that Blecherman’s specification discloses various configurations for the extension 2 and some configurations, such as the spring embodiment, would have compression, extension, and torsional properties to respond effectively to impact from any direction (par.32).  
For these reasons, the rejection is maintained as outlined herein. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732